Citation Nr: 1537609	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  06-11 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for osteoarthritis with disc bulge at L5-S1, T11-T12.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1996 to May 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In November 2014, the Board remanded the matter to schedule the Veteran for a Travel Board hearing.  In a March 2015 letter, the RO notified the Veteran that a Travel Board hearing had been scheduled for April 9, 2015.  After being notified of the scheduled hearing, the Veteran did not report and did not request a postponement.  As such, the hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2015).  

Although the Veteran was not ultimately provided with a Travel Board hearing, the Board finds that the RO substantially complied with the November 2014 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for Osteoarthritis with Disc Bulge at L5-S1, T11-T12

The Veteran seeks service connection for osteoarthritis with disc bulge at L5-S1, T11-T12, based on an in-service motor vehicle accident that occurred on March 1, 1999.  The Veteran contends that the in-service motor vehicle accident resulted in chronic low back pain.  See, e.g., November 2005 letter; June 2013 letter. 

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In April 2011, the RO notified the Veteran that a VA medical facility would schedule the Veteran for a VA examination and provide notice of when the examination would take place.  The record reflects that a VA examination was scheduled for June 2011, and that the Veteran failed to report for the examination. 

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a) (2015). 

The Veteran asserts that she did not receive notification of the VA examination scheduled for June 2011.  The Veteran has explained that she and her family kept close watch of incoming mail for any correspondence from VA.  See June 2013 letter.

Although there is no copy of the VA examination scheduling letter, the Veteran is presumed to have received appropriate notice of the June 2011 VA examination appointment.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000) (holding that there is a presumption of regularity that the Secretary of VA properly discharges his official duties by mailing a copy of a VA decision to the last known address of the appellant and the appellant's representative, if any, on the date that the decision was issued); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  In the context of the Veteran's assertions that notice was not received, the Board notes that the record includes a VA envelope stamped in September 2011 letter, which was returned as not deliverable to the Veteran as addressed.  While the September 2011 envelope was sent months after the June 2011 VA examination appointment had passed, the evidence does not show that the Veteran's address changed during the period between the April 2011 letter and the September 2011 letter.  

Given the absence of a copy of the June 2011 VA examination appointment letter and a contemporaneous undeliverable VA letter, the Board finds that there is a question as to whether the Veteran received notification about the June 2011 VA examination appointment.   For these reasons, the Board finds that the best course is to cure such due process deficiency by rescheduling a VA examination and giving the Veteran notice of such examination.

Regarding the claimed osteoarthritis with disc bulge at L5-S1, T11-T12, the Veteran's medical history is significant for two pre-service back injuries and diagnosis and symptoms of back pain and stiffness that required treatment and hospitalization.  First, in 1985, the Veteran injured the back prior to service playing soccer, and was hospitalized for six days following the injury.  See March 26, 1986 S.M.C. treatment record.  Second, the Veteran injured the low back in a motor vehicle accident prior to service in 1988, for which she was also hospitalized.  The March 1986 S.M.C. treatment record also indicates that the Veteran began chiropractic care at age 12 for back pain.

The evidence shows that a preexisting back disorder was "noted" at service entrance; therefore, the presumption of sound condition as it relates to the current back disorder is not applicable.  During the November 1995 service commission examination, the Veteran reported a history of recurrent back pain, and listed a history of low back muscle strain.  The pre-service medical evidence discussed above is included with the service treatment records and stamped in November 1995; therefore, this information was before the service enlistment examiner at the time of examination for service and at service entrance.  Because a preexisting back disorder was "noted" upon entrance to active service, service connection may be granted only if it is shown that the back disorder was aggravated by service, that is, if the preexisting back disorder was permanently worsened in severity beyond its natural progression during service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. 
§ 3.306 (2015). 

 If any in-service aggravation of a preexisting disorder noted at service entrance is shown, the in-service evidence of aggravation is considered sufficient to allow for service connection unless there is clear and unmistakable evidence that the disorder was not permanently aggravated beyond the natural progression of the condition during service.  See 38 C.F.R. § 3.306. In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  In this case, the primary question is whether the preexisting back disorder increased in severity during active service.

During service, the Veteran presented with complaints of back pain on several occasions, including in October 1996, November 1996, March 1997, and September 1998.  During the service separation examination in February 1999, the Veteran reported a history of recurrent back pain. 

Following the February 1999 service separation examination, while still in service, the Veteran injured the low back in a motor vehicle accident in March 1999, which involved muscle spasm along the thoracic spine.  A subsequent treatment record in March 1999 suggests that the Veteran intended to separate from active duty service as soon as the back felt better.  The Veteran separated from service in May 1999. 


Following active duty, the Veteran filed for service connection for migraines and temporomandibular joint dysfunction (TMJ) claimed to be associated with the March 1999 in-service motor vehicle accident, but did not claim service connection for low back disorders.  In the context of the claim for service connection for TMJ, the Veteran described that the March 1999 accident caused severe, chronic pain on the right side only of the head, neck, shoulder, and rib cage for several months, and after that, localized head and neck pain for three years.  See August 2002 letter.  The low back was not discussed.

VA treatment records from August 2002 show that the Veteran presented with intermittent low back pain over the previous six months.  In January 2003, the Veteran reported low back spasms that had been present for two weeks.  In June 2003, the Veteran provided a medical history that was significant for another, post-service car accident in April 2003, which the Veteran stated had aggravated pre-existing back pain that had waxed and waned since the March 1999 motor vehicle accident.  In September 2003, the Veteran again reported that low back pain had been worsened by the April 2003 motor vehicle accident.  A separate September 2003 VA treatment record indicates that the Veteran injured the low back after service while at work, and that a corresponding chiropractic visit revealed disc space narrowing at L5-S1.

In sum, the Veteran has presented evidence of a current osteoarthritis with disc bulge at L5-S1, T11-T12, but has not yet been provided with a VA examination and medical opinion addressing the etiology of the current osteoarthritis with disc bulge at L5-S1, T11-T12.  There is evidence of two back injuries prior to service, one in-service back injury, and two post-service back injuries.  For these reasons, the Board finds that a remand is necessary to provide the Veteran with a VA examination and medical opinion to help determine whether the preexisting back disability was aggravated by service.  See 38 U.S.C.A. § 5103A (West 2014); 
38 C.F.R. § 3.159 (2015); McLendon, 20 Vet. App. 79.


Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination of the low back.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  In the examination report, the examiner should confirm that the record was reviewed.

Based on review of the appropriate records, the examiner should offer the following opinion: 

Is it at least as likely as not (50 percent or greater) that a low back disorder, to include the currently diagnosed osteoarthritis with disc bulge at L5-S1, T11-T12, was aggravated (meaning that it was permanently worsened in severity beyond its normal course) during service by the March 1999 in-service motor vehicle accident?

When offering a rationale for this opinion, please note and discuss the significance of the following:
a.  The 1985 pre-service soccer injury to the low back that resulted in six days of hospitalization.
b.  The 1988 pre-service motor vehicle accident that resulted in a low back injury and four days of hospitalization.
c.  The Veteran's in-service history of low back pain (October 1996, November 1996, March 1997, September 1998).
d.  The Veteran's post-service medical history prior to the April 2003 motor vehicle accident.
e.  The April 2003 motor vehicle accident that resulted in a low back injury.
f.  The July 2003 work accident that resulted in a low back injury. 

"Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.  The examiner should provide a rationale for the opinion with references to the evidence of record.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  A rationale should be given for all opinions and conclusions rendered.  

2.  When the development above has been completed, the issue of service connection for osteoarthritis with disc bulge at L5-S1, T11-T12 should be readjudicated.  If the benefit sought is not granted, the Veteran and representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


